Lumpkin, J.
1. Where a bill of exceptions assigns error upon the refusal of the trial judge to enjoin a sale of land and appoint a receiver to take charge of the same, and it appears from an affidavit filed in this court, which is in no way denied, that the sale sought to be enjoined has actually taken place, and it does not affirmatively appear that any supersedeas of the judgment below was obtained, this court will not undertake to determine whether such refusal was, or was not, erroneous; and were this the only question presented by the bill of exceptions, the writ of error would be dismissed. See Thornton, adm’r, v. Manchester Investment Co., ante, 342.
2. Under the facts of this case, it does not appear that there was *407any abuse of discretion in rendering tbe judgment complained of, in so far as it relates to matters other than that above indicated. Judgment affirmed. '
January 27, 1896.
Petition for injunction, etc. Before Judge Lumpkin. Pulton county. August 30, 1895.
Felder & Davis and A. P. Hull, for plaintiffs.
J. L. Hopkins & Sons and Rosser & Garter, for defendants.